Title: To Thomas Jefferson from Francis Osborn, 5 September 1788
From: Osborn, Francis
To: Jefferson, Thomas


          [Charly], 5 Sep. 1788. Unknown to TJ and ashamed for her request, she is in want, lives in a remote, cheap place, and asks him to send “any relief let it be never so small” in care of “Monsieur Pinondel directeur de la poste aux Lettres a Charli, pour remettre à Madame Osborn.”
          
          [In postscript:]  “I am old and shall not be troubleso[me]. I confide you are too much a Gentleman not to keep my secret.”
        